Citation Nr: 1506898	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-48 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


ISSUE

Entitlement to an evaluation in excess of 10 percent for acne conglobata of the buttocks and face for the period prior to May 8, 2012, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) located in Columbia, South Carolina.  In July 2010, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in Columbia, South Carolina.  In April 2012, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

In November 2012, in light of new medical evidence of record, the RO recharacterized the Veteran's claim more broadly as not only involving acne conglobata of the buttocks, but also of the face, and awarded a higher 30 percent rating, effective May 8, 2012.  As this did not constitute a grant of the full benefit sought on appeal (e.g., a 100 percent rating), this matter remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's acne conglobata is currently assigned a 10 percent disability rating prior to May 8, 2012, and 30 percent thereafter.  The Veteran seeks increased ratings.  See Claim, December 2008.

By way of background, in April 2012, the Board remanded the Veteran's claim so that he could be provided with a new VA examination to address the current severity of his acne conglobata on his buttocks.  Subsequently, a May 8, 2012 VA examination was performed (with a September 2012 addendum).  The Board acknowledges that the VA examiner identified various scars on the Veteran's buttocks as well as his face attributable to his acne conglobata condition, and opined that the acne on his face was also acne conglobata.

Prior to May 8, 2012, the Veteran's acne conglobata of the buttocks was assigned a 10 percent disability rating under Diagnostic Code 7828.  Diagnostic Code 7828 provides a 10 percent rating for acne that involves at least five percent, but less than 20 percent, of the entire body or exposed areas; or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118 (2014).  A noncompensable rating is provided where it covers less than five percent of the whole body or exposed areas, and no more than topical therapy is required for treatment in the past 12-month period.

Effective May 8, 2012, based on the VA examiner's report, the Veteran's acne conglobata of the face was assigned a 30 percent rating by the RO under Diagnostic Code 7800, and his other acne conglobata of the buttocks was assigned a noncompensable rating, albeit not clear from the November 2012 rating decision under what diagnostic code.  Diagnostic Code 7800, which pertains to scars of the head, face, and neck only, provides a 30 percent disability rating for, among other things, two or three characteristics of disfigurement.  In this case, the RO found two characteristics of disfigurement were shown, namely, scars at least one-quarter inch wide (0.6 cm), and surface contour of the scar elevated or depressed on palpation.

With regard to the Veteran's facial scars, the RO acknowledged in its November 2012 rating decision that the medical evidence of record shows that the Veteran had facial scars prior to May 8, 2012.  The RO noted that February 2010 and August 2011 VA treatment records noted "facial scars," but that these records did not address their specific characteristics.  Also, the Board is cognizant that the prior March 2009 VA examination report only addressed the Veteran's acne conglobata on his buttocks.  In light of the above, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address the history of the Veteran's facial scars due to his acne conglobata.  In this regard, the Board notes that the Veteran, as a lay person, is certainly competent to report, for example, whether his present facial scars have been the same since December 2008.  Therefore, a history of the facial scars should be elicited from the Veteran, including whether they have changed since 2008.

With regard to the Veteran's acne conglobata of the buttocks, the prior March 2009 VA examiner noted that the affected area of his buttocks involved three to four percent of his whole body, and that the Veteran regularly used Keflex to treat the condition.  The May 2012 VA examiner, while noting that the Veteran generally used Keflex twice per year for treatment, also checked the box in his report indicating that the Veteran did not use oral or topical medications to treat the condition in the last 12 months.  As noted above, Diagnostic Code 7828 provides a noncompensable rating where only topical therapy is required, and a higher 10 percent rating where intermittent systemic therapy is required for less than six weeks in the last 12 months (e.g., Keflex).  An even higher 20 percent rating is provided if, for example, it involves 20 to 40 percent of the whole body, or where intermittent systemic therapy is required for at least six weeks in the last 12 months.  In light of all of the above, on remand, the VA examiner should be asked to clarify the percentage of the Veteran's whole body (other than his head, face, and neck) affected by acne conglobata, and to clarify whether the Veteran uses Keflex at least six weeks every 12 months for treatment.

In addition, the Board acknowledges that all of the Veteran's VA dermatological records have been associated with the claims file dated through February 2009, followed by a comprehensive set of all of his VA treatment dated through October 2009.  The Board adds that the February 2010 and August 2011 VA treatment records noting facial scars are not dermatology records.  In light of the above, on remand, a comprehensive set of all of the Veteran's VA treatment records dated since December 2007, including but not limited to his dermatology records, should be associated with the claims file (paper or, preferably, electronic).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a comprehensive set of all of the Veteran's VA treatment records dated since December 2007 (paper or, preferably, electronic).

2.  After the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's acne conglobata of the buttocks and face.  The claims file should be made available to the VA examiner for review (and the examiner should note that it has been reviewed).  The claims folder must be made available to the examiner for review.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please ask the VA examiner to specifically address the history of the Veteran's facial scars since December 2007 to the extent feasible, including whether they have remained unchanged, or whether they have worsened, since December 2007 to the time of the May 2012 VA examination.  To that end, a history of the facial scars should be elicited from the Veteran.  The examiner's attention is directed as well to VA treatment records dated in February 2010 and August 2011.

Also please ask the VA examiner to address not only the square centimeters of the scars on the Veteran's buttocks, but also the percentage of his whole body (other than his face, head, and neck) affected by the acne conglobata.  Also, the examiner is asked to address whether the Veteran has had to use Keflex or other oral therapy for treatment of his acne conglobata of the buttocks since December 2007, and if so, whether such use has ever been for more than six weeks per year.

The examiner should also address the effect of the Veteran's acne conglobata on his activities of daily living and ability to perform occupational tasks in a work-like setting (despite whether he is currently employed).

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

